     CASE 0:19-cv-01444-MJD-BRT Document 75 Filed 05/26/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

C.H. Robinson Worldwide, Inc.,

      Plaintiff,
v.                                                 MEMORANDUM OPINION
                                                         AND ORDER
                                                   Civil No. 19-1444 (MJD/BRT)
Steven Tu and Everest Global
Freight Services,

      Defendant.

       Joel O’Malley and Katie M. Connolly, Nilan Johnson Lewis P.A., Counsel
for Plaintiff.

      Heng Wang, Jordan Gottheim and Jacob Tebele, Wang, Gao & Associates,
P.C. and Bradley J. Lindeman and Kathleen Li Reitz, Meagher & Geer, P.L.L.P,
Counsel for Defendants.



      This matter is before the Court on Defendants’ Motion for Judgment on the

Pleadings. [Doc. No. 59]

I.    Background

      C.H. Robinson is a broker and service provider for all types of logistical

and transportation services, and sells, sources, and distributes various produce.

(Am. Compl. ¶ 12.) C.H. Robinson’s Global Forwarding Division has offices and

employees around the world to help customers meet global logistical goals. (Id.



                                         1
      CASE 0:19-cv-01444-MJD-BRT Document 75 Filed 05/26/20 Page 2 of 7




¶ 13.) C.H. Robinson hired Tu in 2013 as General Manager of the Global

Forwarding Division in New York. (Id. ¶¶ 18, 23.) On December 3, 2013, the

parties entered into a Management-Employee Agreement governing the terms of

the parties’ employment relationship and Tu’s post-employment obligations to

C.H. Robinson. (Id. ¶ 34.)

       The Management-Employee Agreement contained several restrictive

covenants concerning noncompetition, competing business activity,

nonsolicitation, non-hire, and noninterference, indirect competition or

solicitation and confidential information. (Id. Ex. 1 at 5–6.) C.H. Robinson and

Tu also entered into various stock-option agreements obligating Tu to comply

with the Management-Employee Agreement and other confidentiality and non-

compete covenants. (Id. ¶¶ 39–41.)

       C.H. Robinson terminated Tu’s employment in May 2018 “as part of a bona

fide reduction in force.” (Id. ¶ 50.) The parties entered into a Separation

Agreement, in which Tu reaffirmed his continuing obligations to C.H. Robinson,

including, without limitation, those in the Management-Employee Agreement.

(Id. ¶ 55.)

       In 2018, Tu started Everest in Edison, New Jersey and has been the “100%



                                         2
      CASE 0:19-cv-01444-MJD-BRT Document 75 Filed 05/26/20 Page 3 of 7




shareholder and President of Everest since its inception.” (Tu. Decl. ¶ 21; Am.

Compl. ¶ 58.) C.H. Robinson alleges that Everest obtained a license to operate as

an ocean freight forwarder and therefore is a direct competitor with C.H.

Robinson’s Global Forwarding Division. (Am. Compl. ¶ 62.) C.H. Robinson also

alleges that Tu solicited two former C.H. Robinson employees to work at Everest.

(Id. ¶ 73.)

       C.H. Robinson further alleges that Tu created a Chinese entity named

Everest Logistics based in Hong Kong. (Id. ¶ 65.) Tu is listed as President, and

the company is a wholly owned subsidiary of RAS Holdings Limited, which lists

Tu as one of three founding members and owner of 350,000 out of 2,000,000

shares. (Id. ¶ 66.) C.H. Robinson alleges that upon information and belief, its

then-current Regional Director for South China, Raymond Sez, is also a founder

of RAS Holdings. (Id. ¶ 69.) C.H. Robinson alleges that through Sez, Everest

and Everest Holdings has the capability to route significant cargo to and/or from

Sez’s customer contacts. (Id. ¶ 70.)

       Defendants argue they are entitled to judgment on the pleadings, and seek

an order declaring the noncompete agreement at issue is unenforceable.




                                        3
      CASE 0:19-cv-01444-MJD-BRT Document 75 Filed 05/26/20 Page 4 of 7




II.   Standard for Motion for Judgment on the Pleadings

      “Judgment on the pleadings is appropriate only where the moving party

has clearly established that no material issue of fact remains and the moving

party is entitled to judgment as a matter of law.” Potthoff v. Morin, 245 F.3d 710,

715 (8th Cir. 2001). When deciding a motion for judgment on the pleadings

pursuant to Fed. R. Civ. P. 12(c), the court must view the facts set forth in the

complaint as true and granting all inferences in favor of the plaintiff. McIvor v.

Credit Control Services, Inc., 773 F.3d 909, 912 (8th Cir. 2014). The same standard

used to determine Rule 12(b)(6) motions is applied. Id. at 913. The “complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Id.

      Under Minnesota law, a non-compete agreement will be enforced only if it

is reasonable.

      The test applied is whether or not the restraint is necessary for the
      protection of the business or good will of the employer, and if so, whether
      the stipulation has imposed upon the employee any greater restraint than
      is reasonably necessary to protect the employer’s business, regard being
      had to the nature and character of the employment, the time for which the
      restriction is imposed, and the territorial extent of the locality to which the
      prohibition extends.


Bennett v. Storz Broad. Co., 134 N.W.2d 892, 899 (Minn. 1965).


                                          4
     CASE 0:19-cv-01444-MJD-BRT Document 75 Filed 05/26/20 Page 5 of 7




      “The validity of the [non-compete] in each case must be determined on its

own facts and a reasonable balance must be maintained between the interests of

the employer and the employee.” Davies & Davies Agency, Inc. v. Davies, 298

N.W.2d 127, 131 (Minn. 1980).


      Defendants argue the non-compete agreement at issue is overbroad and

unreasonable in terms of its geographic restriction. The non-compete provision

provides that in exchange for his continued employment, including benefits

under the company’s stock plan, Tu agreed during the two years after the

termination of his employment, that he “shall not . . . directly or indirectly,

engage in any ‘Competing Business Activity’ . . in any manner or capacity,

including but not limited to as an advisor, principal, agent, consultant, partner

officer, director, shareholder, employee or member of any association.” (Ex. 1,

Section 7.01.) Further, the agreement provides “the obligations of [Tu] under this

Section 7 shall apply anywhere within the United States or any other country in

which [Tu] has worked for Employer within the last twelve (12) months of

employment with Employer.” (Id., Section 7.01(i).) Defendants argue the non-

compete agreement is entirely one-sided in favor of C.H. Robinson, and the

geographic restriction is greater than necessary.


                                          5
     CASE 0:19-cv-01444-MJD-BRT Document 75 Filed 05/26/20 Page 6 of 7




      The validity of a non-compete agreement depends on a factual analysis

that is generally not appropriate for a Rule 12(c) motion. See e.g., Bennett, 134

N.W.2d at 899-900 (on motion for summary judgment the court repeatedly stated

the validity of a non-compete is dependent on the nature and extent of the

business, and that the validity of the contract must be determined on its own

facts); see also, Indus. Packaging Supplies, Inc. v. Davidson, No. CV 6:18-0651-

TMC, 2018 WL 10456201, at *9 (D.S.C. June 22, 2018) (denying motion to dismiss

breach of non-compete as overly broad on Rule 12(b)(6) motion); Base One

Techs., Inc. v. Ali, 78 F. Supp. 3d 186, 194 (D.D.C. 2015) (noting that a

determination of the enforceability of a non-compete upon a motion to dismiss

will often be premature); Installed Bldg. Prods. LLC v. Cottrell, No. 13-cv-1112-

A(Sc), 2014 WL 3729369, at *8 (W.D.N.Y. July 25, 2014) (finding there were a

number of fact bound issues that would feed into the reasonableness of the non-

compete agreement, therefore denying motion to dismiss).

      Even if the Court were to consider the reasonableness of the non-compete

agreement at this stage of the proceedings, viewing the facts in the light most

favorable to C.H. Robinson and with all inferences in C.H. Robinson’s favor,




                                          6
     CASE 0:19-cv-01444-MJD-BRT Document 75 Filed 05/26/20 Page 7 of 7




Defendants have failed to clearly establish that no material issue of fact remains

and they are entitled to judgment as a matter of law.

      IT IS HEREBY ORDERED that Defendants’ Motion for Judgment on the

Pleadings [Doc. No. 59] is DENIED.

Date: May 26, 2020

                                      s/ Michael J. Davis
                                      Michael J. Davis
                                      United States District Court




                                         7
